11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Seven N. Holdings, L.P. and                       * From the 39th District
7N Oil & Gas Bonanza, L.P.,                         Court of Haskell County,
                                                    Trial Court No. 11,670.

Vs. No. 11-12-00008-CV                            * January 24, 2014

Mathis & Sons, Inc.,                              * Memorandum Opinion by Willson, J.
                                                    (Panel consists of: Wright, C.J.,
                                                    Willson, J., and Bailey, J.)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Seven N. Holdings, L.P. and 7N Oil & Gas Bonanza, L.P.